                    Case 1:20-mj-01001-SCY Document 1 Filed 03/30/20 Page 1 of 4


AO 9l   (ltcv (ll{/l9l Crrminul Complirrnt
                                                                                                                                  'r.,,,uo         :f.{*Eo
                                             UxrrEo Srergs Dtsrntcr Counr                                                                          ttAP
                                                                                                                                                                    ;!i,?r.
                                                                    fbr the                                                                               s0
                                                                                                                                                             zozo
                                                                                                                                  tittn
                                                           District of Nerv Mexico                                                         *;t!f;,,"F.&s
                    United States of America                           )
                                    v.                                 )
                                                                              caseNo.
                      JOSHUA GUTIERREZ                                 )

                                                                       )
                                                                                              &O_W\{-[DO\
                                                                       )
                                                                       )
                               Dclcnlot(.t)


                                                        CRTMINAL COMPLAINT

           l. the cornplainant in this case. state that the fbllowing is tnre to the best of rny knorvledge arrd beliet.
On or ahout the date(s)          of             March   29,2020               in the courrty      ol                       Bernalillo                 ,    in the

                          District of          New   Mqxico        . the defendant(s) violated:

           Code Seclion                                                      (\Jbnsc Desc'riplion
Title 18 United States Code $ 1 153               Offenses committed within lndian Country
(a)

Title 18 United States Code $ 1111                Murder
(a)




           This criminal complaint is based orr these facts:
See attahed affidavit




           d   Corrlinued on the attaclted sheel.




                                                                                                         (' ontplu   i   noil's   s   ignu I ure


                                                                                             Dibiassi RobinSqn,.Sp-eSial Agent FBI
                                                                                                       l'rintetl nanru anl title

S   tbmitted electrorically ard srvorn telephorically.


                    03t29t2020


Cit-y and state:                      Albuquerque, New Mexico                   s--!9y..9p   Q, YaIPtp.qglt,.-u-,.-q,. P-i$tt-c*!,M-e.gi.9!tgt-9,:l!l-q"9.9
                                                                                                        l'rintel trunre onl title
           Case 1:20-mj-01001-SCY Document 1 Filed 03/30/20 Page 2 of 4




     AFFIDAVIT IN SUPPORT OF CRIMAL COMPLAINT AND PROBALE CAUSE
                                                ARREST;
                                          JOSIIUA GUTIERREZ

             Robinson, being duly sworn, hereby depose and state as follows:


1.        I am a Special Agent with the Federal Bureau of Investigation (FBI) and has been
employed by the FBI since August 2016. I am a Graduate of the FBI's New Agents Course and
have previously served in local law enforcement in Richmond,          Virginia and Colorado Springs,
Colorado where I investigated narcotics violations, conspiracies and violent crimes including
aggravated assaults and homicides.     I am curently   assigned as a Special Agent, Violent Crimes

Squad, at the FBI Albuquerque Field Office, where          I investigate violations of the United   States

Code, including violent crimes, such as, Hobbs Act violations, bank robberies, controlled

substance   violations, conspiracies, soxual assaults, assaults resulting in serious bodily injury and
homicides. I have attended multiple trainings focused on Indian Country Crimes, sexual assaults,
aggravated assault and homicides.    I am a curent   and active member of the Albuquerque FBI

Special Weapon and Tactics (SWAT) Team.

2.        I submit this affidavit in support of a criminal complaint against JOSHUA GUTIERREZ
year of   birth 1988 (hereinafter refered to   as GUTIERREZ).

3.        This affidavit is based primarily upon an investigation conducted by me and other law
enforcement officers and upon my training and experience. Since this affidavit is being

submitted for the limited purpose of securing a criminal complaint, I have not inoluded eaoh and
every fact known concerning this investigation but have set forth only the faots         I believe are
necessary to estabtish probable cause to believe that the violations of      Title   18 U.S.C. $ I 153(a)

Offenses committed within Indian Country and        Title   18 U.S.C. $ I I 11(a) Murder, were

committed by GUTIERREZ.


                                  BACKGROI]ND OF THE INVESTIGATION
4.        On March 29,202A, at approximately 5:29 a.m. I received a telephone call from the FBI
Albuquerque Operations Center indicating there was a possible homicide victim located at the
Route 66 Casino.    I later made contact with   a Navajo    Nation Criminal Investigator who informed
me that a homicide victim was located at the Route 66 Casino, but the actual site of the homieide
          Case 1:20-mj-01001-SCY Document 1 Filed 03/30/20 Page 3 of 4




was located on the To'Hajiilee Reservation of the Navajo Nation. Upon my arrival at the Route

66 Casino      I spoke with trvo individuals who indicated they were with the victim, John Doe
(DOE), when he was shot and later died.
5.       JL (year of birthl998) indicated he, John Doe and MK (year of birth 1985) were at an
acquaintance's house when DOE and          MK   began arguing and fighting     with one another. DOE
and    MK tussled for     a few minutes before CP (year of   birth 1987) ordered the group to leave the
residence. CP is the current girlfriend of GUTIERREZ.DOE and              MK stopped momentarily but
started tussling and being loud again almost immediately.

6,        Shortly afterwards, DOE and JL exited the room and headed towards the front door of the
residence. JL indicated that as they approached the kitohen GUTIER.REZ raised a handgun up, in

his right hand, and fired one shot into the chest of DOE. JL made no mention of an assault or

attempted assaultby DOE towards GUTIERREZ. While attempting to provide aid to DOE, JL

explained that GUTIERREZ told him and MK to get out of the residence "or              I'll   shoot you too!"

GUTIERREZ pointed the firearm at the two as he spoke those words.
7.       JL and    MK immediately began to place        pressure on the wound and loaded DOE into his

vehiole and began driving towards Albuquerque. While in route to Albuquerque, JL called 911

and informed the dispatcher of the shooting, while         MK drove. JL indicated he was positive of the
identity of GUTIERREZ because the two went to school together years ago.
8.       MK explained that while      at an acquaintance's residence, he and DOE began arguing and

fighting. MK indicated CP ordered the group to leave the residence, MK stated DOE left the
room and a few seconds later he heard a pop.      MK exited     the room and went to the kitohen of the

residence where he saw DOE laying on the floor.          MK inquired as to what DOE had dono         and

why GUTIERREZ had to shoot DOE. As MK attempted to provide aid to DOE, GUTIERREZ
ordered the group to leave the residence "or     I'll   shoot you too!" GUTIERREZ pointed the

firearm at the two as he spoke those words. JL informed MK           "he'll do it!"
9.       GUTIERREZfledthe residence, on foot, and was later located at his residence,
approximately one and one half miles from where DOE was shot. GUTIERREZ did not call or
attempt to call law enforcement or seek medical attention for DOE.

10.      Later in the investigation I spoke with JG (year of birth unknown) who informed me that
GUTIERREZ confided in him that he had shot DOE. JG told GUTIERREZ to "lay down, the
cops   will   be here."
          Case 1:20-mj-01001-SCY Document 1 Filed 03/30/20 Page 4 of 4




I   l.    GLI'|IERREZ provided a post Mirarrda warning statement in which he explained that he
shot DOII because DOE attempted to assault hinr. CitJTIERREZ indicated the rveapon used r.vas

located   ilside .lG's residence. where police located hirn. A .380 caliber pistol and one spenl
cartridge casing was later recovered tiom the residence.
12.       No weapons were located on or around DOE. nor were any others located in the bedroom
lvhere DOE was initially located. in the hallway or anywhere else in the residence where DOE

was shot.

11.       The ab6ve described incident occurred within the exterior boundaries of the To'Flajiilee
Indian Reservation part of the Navaio Nation. District of New Mexico. To'Hajiilee Indian
Reservation is considered Indian Country as detlned by Title       l8 U.S.C. s\ I151(a).

                                            CONCLUSION

14.       Based on the above desc,ribed tbcts. there is probable cause to believe that Joshua

Gutien'ezcommittedthe violationol'Title 18 Lr.S.C. $ ll53(a) and Title l8 LJ.S.C.          ss   11ll(a) in
thal he dicl. unlawfully   kill John Doe. an Indian, within the special maritime   and territorial

jr.rrisdiction of the United States, Indian Country.

15.       Supervisory LJnited States Attorney Kyle Nayback has reviewed and approved this
af'fidavit tbr legal sufliciency.
16.       I swear this inf'orn-ration is true and correct to the best of my knowledge.


                                                                     ubmi




                                                       Dibiassi Robinson
                                                       FBI Special Agent

          Submitted electronically and sworn to telephonically before
          on March 29.2020:




                    C. YA           OUGH
                                            TE.IUDCE
